*725MEMORANDUM **
Sammy L. Page, who is civilly committed at Atascadero State Hospital, appeals pro se the district court’s judgment dismissing his action for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
We compare Page’s rights as a person civilly committed with a pre-trial detainee’s rights, and conclude that Page’s complaint did not sufficiently state a claim under the Fourteenth Amendment against defendant Margalit. Cf. Bell v. Wolfish, 441 U.S. 520, 537 n. 16, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998). We agree with the district court that Page failed to state a claim against defendant Finnberg because Finnberg is entitled to absolute immunity. See Burns v. County of King, 883 F.2d 819, 822 (9th Cir.1989) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.